                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 THE DEMOCRATIC PARTY OF WISCONSIN,
 COLLEEN ROBSON, ALEXIA SABOR, PETER
 KLITZKE, DENIS HOSTETTLER, JR., DENNIS D.
 DEGENHARDT, MARCIA STEELE, NANCY
 STENCIL, and LINDSAY DORFF,

                               Plaintiffs,                          OPINION and ORDER
        v.
                                                                         19-cv-142-jdp
 ROBIN VOS, SCOTT L. FITZGERALD, ALBERTA
 DARLING, JOHN NYGREN, ROGER ROTH, JOAN
 BALLWEG, STEPHEN L. NASS, JOEL BRENNAN,
 TONY EVERS, and JOSHUA L. KAUL,

                               Defendants.


       This is another legal challenge to 2017 Wisconsin Act 369 and 2017 Wisconsin Act

370. These are the so-called “lame-duck” laws, passed by the Republican-controlled legislature

after the November 2018 election, while Republican Scott Walker was still governor. The

lame-duck laws restrict the authority of the executive branch in numerous ways, such as by

limiting the governor’s control over the Wisconsin Economic Development Corporation and

by prohibiting the attorney general from settling some lawsuits without legislative approval.

       The Democratic Party of Wisconsin and several of its members challenge the

constitutionality of the lame-duck laws. Plaintiffs allege that the legislature acted with partisan

intent to limit the power the newly elected governor, Tony Evers, and attorney general, Josh

Kaul, both Democrats. Plaintiffs say that the lame-duck laws effectively changed the results of

the election, Dkt. 64, at 5, and as a result violate the First Amendment, the Equal Protection

Clause, and the Guarantee Clause of the United States Constitution.
       Two motions are before the court: (1) plaintiffs’ motion to preliminarily enjoin Acts

369 and 370, Dkt. 2; and (2) a motion to dismiss filed by defendants Joan Ballweg, Alberta

Darling, Scott L. Fitzgerald, Stephen L. Nass, John Nygren, Roger Roth, and Robin Vos, all of

whom are Wisconsin legislators, Dkt. 34. (The court will refer to these individuals as “the

legislative defendants” for the remainder of the opinion.) Defendant Evers and defendant Joel

Brennan (Secretary of the Wisconsin Department of Administration) have filed briefs in

support of the motion for a preliminary injunction and in opposition to the motion to dismiss.

Defendant Kaul has not taken a position on either motion.

       There are many reasons to criticize the lame-duck laws. The legislative defendants don’t

dispute that the lame-duck laws were intended to limit the power of the newly Democratic

executive officers and to consolidate power in the Republican-controlled legislature. But the

role of a federal court is not to second-guess the wisdom of state legislation, or to decide how

the state should allocate the power among the branches of its government. The court will deny

the motion for a preliminary injunction and grant the motion to dismiss, because the plaintiffs

are not entitled to any remedy under the United States Constitution. Any judicial remedy for

the harms alleged in this case must come from the courts of Wisconsin. See, e.g., SIEU, Local 1

v. Vos, 2019AP622 (Wis. Sup. Ct. reviewed accepted April 19, 2019) (case before state

supreme court alleging that Acts 369 and 370 violate Wisconsin Constitution’s separation of

powers doctrine).




                                               2
                                          ANALYSIS

A. Overview of the claims and defenses

       Enacted in December 2018, 2017 Wisconsin Act 369 and 2017 Wisconsin Act 370

made dozens of changes to state law. Plaintiffs cite the following changes in their complaint:

           •   prohibiting the governor from renominating potential appointees who were
               already rejected by the legislature, 2017 Wis. Act 369, § 4;

           •   requiring the Department of Veterans Affairs to notify the legislature of certain
               transfers of funds, id. § 23;

           •   requiring legislative approval for the attorney general to withdraw from a lawsuit
               filed by state government, id. § 26;

           •   requiring legislative approval before the attorney general may settle lawsuits for
               injunctive relief, id. § 30;

           •   giving the legislature authority to suspend an administrative rule “multiple
               times,” id. § 64;

           •   adding legislative appointees to the Wisconsin Economic Development
               Corporation, id., § 82m;

           •   codifying administrative rules related to voter identification requirements, id.
               § 91;

           •   removing the governor’s ability to appoint the chief executive officer of the
               Wisconsin Economic Development Corporation, id. § 102(2v);

           •   codifying administrative rules requiring drug testing for individuals applying for
               certain kinds of public assistance, 2017 Wis. Act 370, § 17;

           •   placing new conditions on funding for the Department of Health Services, id.
               §§ 10(6), 44(3)(b).

       Plaintiffs challenge Acts 369 and 370 on three grounds. First, plaintiffs say that the

Acts violate the Guarantee Clause, which states that “[t]he United States shall guarantee to

every State in this Union a Republican Form of Government.” U.S. Const. art. IV, § 4.

Plaintiffs’ Guarantee Clause theory has several components, but the gist is that the Acts violate


                                               3
the Guarantee Clause because the purpose and effect of the Acts were “to blunt the electoral

results” by transferring power from the executive to the legislature only after candidates from

a rival party were elected as the governor and attorney general. Dkt. 1, ¶ 8 and Dkt. 3, at 17.

       Second, plaintiffs raise claims under their First Amendment rights of free expression

and association. Plaintiffs contend that the Acts violate the First Amendment in various ways,

including by “retaliat[ing] against Plaintiffs due to their political views and the expression of

their political preferences.” Dkt. 1, ¶ 93. Plaintiffs’ theory is that the legislature enacted Acts

369 and 370 to retaliate against those who voted for Evers and Kaul and to prevent those

voters from “enact[ing] their policy preferences,” which they had “spent years working to

achieve.” Dkt. 1, ¶ 92 and Dkt. 3, at 10.

       Third, plaintiffs raise a claim under the Equal Protection Clause. As with the First

Amendment claim, plaintiffs say that the legislature discriminated against them because of

their political beliefs. Dkt. 1, ¶ 99. Plaintiffs also say that the Acts “dilute the power of

Democratic voters’ votes” by “by substantially changing, in the lame-duck session, the

authorities of the” executive branch. Id., ¶ 100 and Dkt. 3, at 23.

       The legislative defendants move to dismiss plaintiffs’ claims on three grounds:

(1) plaintiffs lack standing to sue; (2) plaintiffs’ claims present political questions that can’t be

resolved by a federal court; and (3) plaintiffs’ allegations don’t state a claim upon which relief

may be granted. The court concludes that plaintiffs lack standing to sue on all of their claims

because they haven’t pointed to any concrete harms they have suffered or will suffer because

of Acts 369 and 370. And even if the court were to accept plaintiffs’ request to consider the

injuries of the governor and attorney general, plaintiffs’ claims would fail for other reasons. So




                                                 4
the court will grant the motion to dismiss in full, which moots plaintiffs’ motion for a

preliminary injunction.

B. Standing

       1. Legal standard

       Standing is an “essential aspect” of the requirement that every plaintiff in federal court

show that its complaint falls within the judicial power under Article III of the Constitution.

Hollingsworth v. Perry, 570 U.S. 693, 704 (2013). A plaintiff doesn’t have standing unless he or

she shows three things: (1) plaintiff suffered an injury in fact; (2) the injury is fairly traceable

to the challenged conduct of the defendant; and (3) the injury is likely to be redressed by a

favorable judicial decision. Gill v. Whitford, 138 S. Ct. 1916, 1929 (2018). The injury must be

an “invasion of a legally protected interest that is concrete and particularized,” meaning that it

“affects the plaintiff in a personal and individual way.” Id. (internal quotations and alterations

omitted). A plaintiff can’t rely on a “generalized grievance about the conduct of government.”

Id. at 1931.

       In determining whether a plaintiff has adequately pleaded the requirements for

standing, the court applies the same standard that it applies to motions to dismiss for failure

to state a claim: a complaint must contain sufficient factual matter, accepted as true, to

plausibly allege each of the requirements for standing. Silha v. ACT, Inc., 807 F.3d 169, 173–

74 (7th Cir. 2015). The court must draw reasonable inferences in favor of the plaintiff but may

not accept conclusory allegations. Id. However, when, as in this case, the parties have submitted

evidence outside the pleadings, “[t]he district court may properly look beyond the jurisdictional

allegations of the complaint and view whatever evidence has been submitted on the issue to

determine whether in fact subject matter jurisdiction exists.” St. John's United Church of Christ


                                                 5
v. City of Chi., 502 F.3d 616, 625 (7th Cir. 2007). In that situation, “the plaintiff bears the

burden of coming forward with competent proof that standing exists.” Apex Digital, Inc. v. Sears,

Roebuck & Co., 572 F.3d 440, 444 (7th Cir. 2009).

       2. Plaintiffs’ alleged injuries

       A threshold problem for plaintiffs in meeting their burden to satisfy the requirements

for standing is that Acts 369 and 370 do not restrict or regulate plaintiffs’ conduct in any way.

Rather, the laws at issue are restrictions on the governor and the attorney general, who are

defendants, not plaintiffs. As the legislative defendants point out, “when the plaintiff is not

himself the object of the government action or inaction he challenges, standing is not

precluded, but it is ordinarily substantially more difficult to establish.” Lujan v. Defs. of Wildlife,

504 U.S. 555, 561–62 (1992). This is because the causal connection between the government’s

conduct and the alleged harm tends to be more attenuated in those situations. See Summers v.

Earth Island Inst., 555 U.S. 488, 493–94 (2009); DH2, Inc. v. U.S. S.E.C., 422 F.3d 591, 596

(7th Cir. 2005). Despite the legislative defendants’ reliance on this aspect of Lujan, plaintiffs

do not address it or explain why they believe that the causal relationship between the Acts and

their alleged injuries is sufficiently direct to satisfy standing requirements. That is reason alone

to conclude that plaintiffs haven’t met their burden.

       Another problem is that plaintiffs articulate many of their injuries at a high level of

generality. For example, in their brief in opposition to the motion to dismiss, the individual

plaintiffs describe their injuries as follows:

               [D]efendants diluted and retaliated against plaintiffs’ exercise of
               their vote by enacting laws that disempowered the incoming
               administration from enacting [the] policy [that plaintiffs
               supported]. This conduct specifically and directly infringed
               plaintiffs’ constitutional rights (1) to associate; (2) to express their
               views; (3) to advance their collective beliefs; (4) to not have their

                                                  6
                 votes diluted; and (5) to live under a republican form of
                 government.

Dkt. 37, at 11. But this is simply a summary of plaintiffs’ legal theories; it is not a description

of any “concrete and particularized” injuries that affect plaintiffs “in a personal and individual

way.” Gill, 138 S. Ct. at 1929.

          The only identifiable harm alleged is that the legislature has prevented plaintiffs from

enacting policies that they support. Specifically, they say that they voted for Evers and Kaul

because of the policies the candidates promised to enact, but Acts 369 and 370 have prevented

Evers and Kaul from keeping many of those promises. Dkt. 1, ¶¶ 2–7. But the Supreme Court

has already rejected the view that a voter has a legally protected interest in advancing a

particular policy, concluding that “the citizen’s abstract interest in policies adopted by the

legislature on the facts here is a nonjusticiable general interest common to all members of the

public.” Gill, 138 S. Ct. at 1931 (internal quotations omitted). Again, although the legislative

defendants cite and rely on this holding from Gill, plaintiffs don’t show how this principle

would not apply directly to the harms they allege.

          Plaintiffs name several other types of alleged harm throughout their complaint and

briefs: (1) vote dilution; (2) emotional distress; (3) unequal treatment “targeting” plaintiffs;

(4) resources expended by the Democratic Party; (5) future difficulties that the Democratic

Party may experience. But none of these alleged harms are sufficient to give plaintiffs standing

to sue.

             a. Vote dilution

          Plaintiffs invoke the concept of “vote dilution,” but they don’t clearly explain what they

mean by that. The Supreme Court has recognized vote dilution as an injury arising from the

malapportionment of legislative districts. Those cases “require that each elector have the same

                                                  7
voting power, as measured by the number of votes required to elect each elected state official.”

Risser v. Thompson, 930 F.2d 549, 553–54 (7th Cir. 1991). For example, a citizen’s vote is

diluted if legislative districts have significant population differences. See Wesberry v. Sanders,

376 U.S. 1, 7 (1964) (malapportioned maps “contract the value” of urban citizens’ votes while

“expand[ing]” the value of rural citizens’ votes). Plaintiffs don’t allege anything like that in this

case. Rather, they explain their theory of vote dilution as follows:

               Wisconsin’s voters thought they were voting for one thing—a
               Democratic administration with all the powers of the outgoing
               administration—and, after the election, the lame-duck
               Republican legislature gave them another—a Democratic
               administration with fewer powers, with powers core to the
               fulfilment of the candidates’ campaign promises having been
               transferred to the gerrymandered legislature.

Dkt. 3, at 30. So plaintiffs appear to be alleging that their votes were diluted because the Act

made it more difficult for them to achieve their favored policies. This is just a re-packaging of

their interest in a specific policy agenda. Such a view of vote dilution has not been recognized

by the Supreme Court or the court of appeals.

           b. Emotional distress

       In their declarations, the individual plaintiffs discuss the way the Acts made them and

others feel. Dkt. 4, ¶ 5 (“the excitement and energy of Democratic activists in my area was

zapped”); Dkt. 5, ¶ 7 (the Acts “demoralized Wisconsin voters”); Dkt. 6, ¶ 6 (“many

Democratic voters feel helpless”). That type of emotional harm might be understandable, but

it doesn’t qualify as an injury under the Constitution. Johnson v. U.S. Office of Pers. Mgmt., 783

F.3d 655, 660 (7th Cir. 2015) (“Neither psychological harm produced by observation of

conduct with which one disagrees nor offense at the behavior of government and a desire to




                                                 8
have public officials comply with one’s view of the law constitutes a cognizable injury.”

(internal quotations omitted)).

           c. “Targeting”

       Plaintiffs say that they have standing because “the Acts were passed to target Democrats

and the Democratic Party because of the views expressed by their voters and candidates and

the subsequent electoral victory of Evers and Kaul.” Dkt. 37, at 15–16. But plaintiffs are

confusing the requirements of standing with the merits of their claims. Evidence of legislative

intent might be relevant to prove a violation of the First Amendment or the Equal Protection

Clause, but it is the effect of the Acts on plaintiffs, not the intent of the legislature, that matters

for standing. See Gill, 138 S. Ct. at 1932 (“The question at this point is whether the plaintiffs

have established injury in fact. That turns on effect, not intent.”). As discussed above, plaintiffs

are not the “targets” of Acts 369 and 370 in the sense that those laws prohibit or require any

action by plaintiffs; rather, the laws are directed at the governor and the attorney general. Even

if it is true that the purpose of the law was to subject plaintiffs to unequal treatment, such a

purpose doesn’t provide a basis for standing unless it is coupled with concrete harm. Johnson,

783 F.3d at 666 (“[P]laintiffs . . . cannot rely on the theory that they have been injured by

being treated unequally favorably in the abstract.”).

           d. Resources expended by the party

       Plaintiffs say that the Democratic Party “raised millions of dollars in support of the

candidates and policies that [the party] promoted, undertook significant efforts to register

voters, coordinated the activities of its members and candidates for office, conducted recruiting

and fundraising activities, and conducted a number of other activities designed to obtain

victory at the polls in 2018.” Dkt. 37, at 11–12. Those costs may be concrete and


                                                  9
particularized, but they cannot provide a basis for standing because the party incurred them

before Acts 369 and 370 were enacted. So the costs are not “fairly traceable” to the Acts and

they could not be recouped by prevailing in this lawsuit.

           e. Future harm

        Plaintiffs rely on a declaration by the Democratic Party chair, who predicts that the

party will have greater difficulty attracting volunteers, recruiting candidates, and raising money

because of the Acts. Dkt. 14. This theory of harm rests on a concurring opinion in Gill, in

which Justice Kagan observed that a “disfavored party” subjected to gerrymandering could have

standing to sue if the party “face[s] difficulties fundraising, registering voters, attracting

volunteers, generating support from independents, and recruiting candidates to run for office”

as a result of the gerrymander. 138 S. Ct. at 1938 (Kagan, J., concurring).

       Justice Kagan’s opinion was not adopted by a majority of the court. See id. at 1916

(“The reasoning of this Court with respect to the disposition of this case is set forth in this

opinion and none other.”). And the Court expressed skepticism of that theory of harm in Rucho

v. Common Cause because such harm would be difficult to measure: “How much of a decline in

voter engagement is enough to constitute a First Amendment burden? How many door knocks

must go unanswered? How many petitions unsigned? How many calls for volunteers

unheeded?” 139 S. Ct. 2484, 2504–05 (2019).

       But even if this court treated Justice Kagan’s opinion as controlling, it would not help

plaintiffs for two reasons. First, Justice Kagan’s theory was specific to gerrymandering, in which

one party is directly targeting another: “By placing a state party at an enduring electoral

disadvantage, the gerrymander weakens its capacity to perform all its functions.” Gill, 138 S.

Ct. at 1938 (Kagan, J., concurring). Although plaintiffs allege that Acts 369 and 370 “target”


                                               10
them as well, the connection is more tenuous because the Acts on their face are about the

relationship between the state legislative and executive branches rather than the political

parties per se. If the court were to recognize a loss of party enthusiasm as an injury in this

context, it would give a political party standing to challenge any decision by a governmental

body that could be viewed as demoralizing by the party’s members.

       Second, Justice Kagan’s theory rested on an assumption that a political party could

show that it had already been harmed in tangible ways. In this case, plaintiffs rely on nothing

but conclusory assertions to support a view that the Acts will have an adverse effect on the

party. That’s not enough. “Plaintiffs cannot rely on speculation about the unfettered choices

made by independent actors not before the court.” Clapper v. Amnesty Int’l USA, 568 U.S. 398,

414 n.5 (2013) (internal quotations omitted). Rather, the harm must be “actual or imminent.”

Id. at 409. “Although ‘imminence’ is concededly a somewhat elastic concept,” Lujan, 504 U.S.

at 564, “there must be at least a substantial risk that such harm will occur.” Hummel v. St. Joseph

Cty. Bd. of Comm’rs, 817 F.3d 1010, 1019–20 (7th Cir. 2016). Because plaintiffs have not

adduced evidence or even alleged facts plausibly showing that the Democratic Party will suffer

the harms identified by the party chair, they do not provide a basis for giving plaintiffs standing

to sue in this case.

C. Potential claims of Evers and Kaul

       Plaintiffs contend that, if they “lack the requisite interest to establish standing,

Governor Evers and Attorney General Kaul can supply the missing ingredient” because there

is no dispute that Evers and Kaul are injured by Acts 369 and 370 Dkt. 37, at 13.1 The


1
 Plaintiffs also say that the Democratic Party of Wisconsin has standing to assert the rights of
Evers and Kaul because they are members of the party. Dkt. 37, at 12–13. But plaintiffs cite
no authority for the view that a political party may assert the rights of an elected official, who

                                                11
legislative defendants dispute that Evers and Kaul were injured, but defendants’ argument on

that point is dubious. They say that Acts 369 and 370 were passed into law before Evers and

Kaul took office, so “they never had any federal right (or state law right, or any other kind of

right) to the powers that previous occupants of their offices had.” Dkt. 40, at 9. But the laws

were passed after the elections and just before the previous governor and attorney general left

office, so it was only Evers and Kaul who suffered the effects of the limitations on their

respective offices.

       Regardless, Evers and Kaul are defendants, not plaintiffs, so any injuries they have

suffered are irrelevant to the standing analysis. Town of Chester, N.Y. v. Laroe Estates, Inc., 137

S. Ct. 1645, 1651 (2017) (“At least one plaintiff must have standing to seek each form of relief

requested in the complaint.” (emphasis added)). Plaintiffs have not moved to dismiss Evers

and Kaul as defendants; and Evers and Kaul haven’t asked to be realigned as plaintiffs. The

case plaintiffs cite had nothing to do with standing. See Teamsters Local Union No. 727 Health

& Welfare Fund v. L & R Grp. of Cos., 844 F.3d 649 (7th Cir. 2016). Rather, the court in that

case amended the caption to reflect the real name of the party being sued. Id. at 652. Plaintiffs

cite no authority for the view that a court may consider a defendant’s injuries when determining

standing or realign the parties to preserve standing without a proper motion. 2




is obviously capable of asserting his or her own rights. Also, the party represents Evers and Kaul
as Democrats, not as the governor and attorney general. Because the court has concluded that
plaintiffs haven’t alleged an injury in fact to Democratic voters, Evers and Kaul’s membership
in the party provides no help in showing that the party itself has standing to sue.
2
  Realigning the defendants who are part of the executive branch would create a different a
problem because the remaining defendants would all be legislators. Even in a lawsuit for
injunctive relief, legislators are generally entitled to absolute immunity for any conduct
performed in a legislative capacity. See Reeder v. Madigan, 780 F.3d 799, 802 (7th Cir. 2015).


                                                12
       Even if the court were to consider Evers and Kaul’s injuries, doing so would not save

the case for plaintiffs. Plaintiffs’ claim under the Guarantee Clause is not justiciable. See Rucho,

139 S. Ct. at 2506 (“This Court has several times concluded . . . that the Guarantee Clause

does not provide the basis for a justiciable claim.”). Plaintiffs contend that Rucho isn’t

dispositive because it didn’t expressly disavow a statement in New York v. United States, 505

U.S. 144, 185 (1992), that “perhaps not all claims under the Guarantee Clause present

nonjusticiable political questions.” But the Court didn’t acknowledge any exceptions in Rucho,

so if plaintiffs believe that the door is still open for presenting a claim under the Guarantee

Clause, that is an issue they will have to raise with the Supreme Court. See Risser, 930 F.2d at

552 (“The clause guaranteeing to each state a republican form of government has been held

not to be justiciable, [and that holding] is too well entrenched to be overturned at our level of

the judiciary.”).

       And the court of appeals has already held that “[a] modest shift of power among elected

officials is not a denial of republican government or even a reduction in the amount of

democracy.” Id. at 553. Although plaintiffs may resist a conclusion that the shift of power at

issue in this case is “modest,” the shift was not more substantial than what was at issue in

Risser, which was the governor’s ability to exercise a partial veto of legislation, a power so broad

that it allows him to “delete phrases, words, and digits.” Id. at 550. Both cases involve “a retail,

not a wholesale, reallocation of” state power. Id. at 554.

       As for plaintiffs’ claims under the First Amendment and the Equal Protection Clause,

adding Evers and Kaul as defendants wouldn’t help because plaintiffs’ have framed their claims

as violations of the constitutional rights of voters and the Democratic Party, not as violations

of the rights of the governor and attorney general. Plaintiffs haven’t explained how Acts 369


                                                13
and 370 burden the First Amendment rights of Evers or Kaul or discriminate against them

within the meaning of the Equal Protection Clause. Rather, plaintiffs describe Evers and Kaul’s

injuries as an encroachment by the legislature on the powers of the executive branch. But it is

well established that “[t]he Constitution does not prescribe the balance of power among the

branches of state government.” Id. at 552.

D. Conclusion

       The bottom line is that federal courts don’t have the authority under the United States

Constitution to police the boundaries between legislative and executive power in state

government in the absence of a concrete and particularized harm and the violation of a federal

constitutional right. If Evers, Kaul, or anyone else believes that the state legislature has

overstepped its lawful authority, the remedy is a lawsuit in state court under the state

constitution. See, e.g., Cooper v. Berger, 809 S.E.2d 98 (N.C. 2018) (holding that state legislature

violated separation of powers doctrine by transferring certain powers from legislative to

executive branch during lame-duck session).



                                             ORDER

       IT IS ORDERED that the motion for a preliminary injunction, Dkt. 2, is DENIED, and

the motion to dismiss, Dkt. 34, is GRANTED on the ground that plaintiffs lack standing to




                                                14
sue. The case is DISMISSED without prejudice for lack of subject matter jurisdiction. The

clerk of court is directed to enter judgment accordingly.

       Entered September 30, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                              15
